697 N.W.2d 156 (2005)
472 Mich. 909-924
PEOPLE
v.
HUDGINS
No. 127193.
Supreme Court of Michigan.
June 2, 2005.
SC: 127193, COA: 246808.
On order of the Court, the application for leave to appeal the August 17, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for correction of the judgment of sentence to reflect that defendant was convicted of receiving and concealing stolen property valued at over $20,000, MCL 750.535(2)(a), consistent with the record of the proceedings at trial and the sentencing information report. See MCR 6.429(A). In all other respects, the application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
We do not retain jurisdiction.
CAVANAGH and KELLY, JJ., would grant leave to appeal.